Title: From George Washington to Létombe, 5 November 1788
From: Washington, George
To: Létombe, Philippe-André-Joseph de



Sir,
Mount Vernon November 5th 1788

The Compte de Moutiers did me the honor to hand me your letter of the 5 Ulto, together with the two Volumes on Hydrolicks which you were so polite as to forward to me from M. le Comte de Buar. I must beg you, Sir, to accept of my best thanks for your attention to those books and likewise for your polite expressions to me in your letter. I have not yet had liesure to peruse the Books, and can therefore give you no opinion upon them as you request me to do, but I have not a doubt but I shall find much pleasure and satisfaction in th[e]ir contents—Enclosed is a letter to M. la Comte de Buar which you will be so obliging as to forward to him. With due respect I am Sir Yr Most Obedt Hble Sert

Go: Washington

